Citation Nr: 1441021	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  13-08 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as depression/insomnia, as secondary to service-connected disability of degenerative disease, lumbar spine.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1986 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for depression/insomnia as secondary to the service-connected disability of degenerative disease, lumbar spine.  The Veteran appealed the denial of service connection in this decision, and the matter is now before the Board.

In an unappealed July 2003 decision, the RO in Huntington, West Virginia denied direct service connection for depression/insomnia because the Veteran did not have a diagnosis of depression.  The Veteran is now diagnosed with depression; hence, his claim is reopened.  

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System to ensure a total review of the evidence. 


FINDING OF FACT

1.  The Veteran has a depressive disorder, but is not shown to have a distinct disability manifested by insomnia.  

2.  The evidence is essentially in equipoise as to whether a depressive disorder is secondary to his service-connected disability of degenerative disease, lumbar spine.





CONCLUSION OF LAW

After affording the Veteran the benefit of the doubt, the criteria for service connection for depressive disorder as secondary to service-connected disability of degenerative disease, lumbar spine have been met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Typically, the Board must first discuss whether VA's duties to notify and assist an appellant in the development of their claim have been met.  In this decision, the Board grants entitlement to service connection for a depressive disorder as secondary to service-connected disability of degenerative disease, lumbar spine, which represents a complete grant of the issue on appeal.  Therefore, no discussion of the VA's duties to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Moreover, except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2013).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2013).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence of a nexus establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In numerous statements in support of his claim and medical examinations, the Veteran contends that his service-connected disability of degenerative disease, lumbar spine has either caused or aggravated his depressive disorder.  The Board acknowledges that the first and second requirements for establishing service connection on a secondary basis have been satisfied.  Specifically, the Veteran is currently diagnosed with a depressive disorder and he is service-connected for degenerative disease, lumbar spine.  Therefore, the crucial element in the instant case is that of a nexus establishing a connection between the current disability and the service-connected disability. 

Here, there are two medical opinions against the claim and one in favor of the claim.  

A VA examiner in November 2010 diagnosed recurrent major depressive disorder but determined that such was less likely as not caused by or a result of his service-connected disability because other stressors, such as bankruptcy, periodic incarceration, and threats of eviction, also contributed to his depression.  The Board notes that the VA examiner did not opine whether the Veteran's service-connected disability aggravated his current psychological disorder.  

A VA examiner in January 2013 diagnosed moderate recurrent major depressive disorder, NOS personality disorder, and schizotypal personality traits, pursuant to DSM-IV.  Like the previous VA examiner, this examiner opined that multiple other factors appeared to be contributing to the Veteran's depression so that it was less likely than not caused by the service-connected disability.  The Board notes that this examiner also did not provide an opinion whether the Veteran's service-connected disability aggravated his current psychological disorder.  

Finally, a private mental status examiner in January 2014 diagnosed depressive disorder due to another medical condition with mixed features pursuant to the fifth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V).  In contrast to the previous VA examiners, this physician found that it is more likely than not that the Veteran's psychological condition was primarily due to his service-connected low back disability.  He explained his conclusion that the Veteran's stressors listed by those examiners were related to the back disability, and at the very least, the disability has been a contributing factor to the Veteran's depression.  In reaching this conclusion, the physician reviewed and considered the Veteran's administration records and claims file.  

The Board finds the evidence to be at least in relative equipoise in showing that the Veteran's current depressive disorder is as likely as not the result of his service-connected disability of degenerative disease, lumbar spine.  Therefore, after applying the benefit of the doubt doctrine, the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

While the Board herein is granting service connection for a depressive disorder, the weight of the evidence is against a finding that the Veteran has a separate insomnia disability.  



ORDER

Service connection for depressive disorder as secondary to service-connected disability of degenerative disease, lumbar spine is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


